                                         Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 1 of 26




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff Donna Bateson
                                 7
                                 8                             UNITED STATES DISTRICT COURT
                                 9                                    DISTRICT OF NEVADA
                                10 DONNA BATESON, an individual,                       CASE NO: 3:20-cv-00289
                                11                                 Plaintiff,
                                12 vs.                                                                    COMPLAINT
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 RENOWN HEALTH, a domestic nonprofit                                   JURY DEMAND
    Phone 775-853-9455
       Reno, NV 89502




                                     corporation.
                                14
                                                                   Defendants.
                                15
                                16
                                17          COMES NOW Plaintiff DONNA BATESON, by and through her counsel, William J. Geddes,
                                18 Esq. and Kristen R. Geddes, Esq. of The Geddes Law Firm, P.C., for her complaint (hereinafter
                                19 “Complaint”), hereby complains of Defendant RENOWN HEALTH, as follows.
                                20                                                      I.
                                21                                       STATEMENT OF THE CASE
                                22          This is an employment-discrimination case, arising under the § 504 of the Rehabilitation Act
                                23 (disability discrimination and retaliation), NRS 613.333 (discharge of an employee for the lawful use of
                                24 a product outside the premises of the employer), and tortious discharge in violation of public policy (for
                                25 retaliation based on the employee’s pursuit of worker’s compensation benefits). Plaintiff Donna
                                26 Bateson worked for Renown Health as a residential aide at the Monaco Ridge Assisted Living Center in
                                27 Reno, Nevada. She worked there for more than five years, from June of 2013 to August 24, 2018. On
                                28 August 13, 2018, Bateson was injured at work, in two separate incidents. The first incident occurred


                                                                                   1
                                        Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 2 of 26




                                 1 when Bateson tried to help one resident walk to his bed. The second incident occurred when she was
                                 2 lifting and placing another resident into his wheelchair. Her injuries—which amount to disabilities
                                 3 under the Rehabilitation Act—included bulging and protruding discs and a torn hip socket, for which
                                 4 she received ongoing medical treatment, including physical therapy, a nerve-blocker injection for pain,
                                 5 and ultimately surgery for her hip socket. The day after she was injured at work, Bateson pursued a
                                 6 worker’s compensation claim. Bateson also needed to take a couple of days off from work for medical
                                 7 reasons relating to her injuries/disabilities—which requests for medical leave amounted to requests for
                                 8 an accommodation of a disability under the Rehabilitation Act. Two weeks after the workplace injuries
                                 9 occurred, Bateson was fired. The temporal proximity of her firing and the occurrence of her disabilities
                                10 and requests for accommodation create an inference that Renown Health engaged in unlawful
                                11 discrimination and retaliation against Bateson in violation of the Rehabilitation Act.
                                12          Renown Health’s claimed basis for firing Bateson is a nonsensical pretext or violates state law.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 Specifically, Renown Health claims to have fired Bateson because her drug/alcohol screen, relating to
    Phone 775-853-9455
       Reno, NV 89502




                                14 her workplace injuries, tested positive for alcohol. But her drug/alcohol screen was taken eleven days
                                15 after she was injured on her day off from work. Thus, the test could not have indicated that Bateson
                                16 was under the influence of alcohol at the time of her workplace injury, nor could the test have indicated
                                17 that she was under the influence of alcohol while at work. And Bateson’s drug/alcohol screening did
                                18 not occur in response to any request by Renown Health that she be tested for drugs or alcohol after the
                                19 occurrence of her Workplace Injury. Rather, her screening happened at Renown Urgent Care as a
                                20 matter of protocol when Bateson sought medical care there on her own initiative eleven days after the
                                21 workplace injuries occurred because her injuries had not resolved and continued to cause her
                                22 considerable pain and immobility.
                                23          During that medical visit at Renown Urgent Care, a medical practitioner evaluated Bateson’s
                                24 condition, confirmed the existence of her workplace injuries, prescribed her medication and treatment,
                                25 and issued medical modified-duty/work-restrictions for Bateson. Afterwards, a technician at Renown
                                26 Urgent Care administered a drug/alcohol test to Bateson. When the breathalyzer test was being
                                27 administered, she told the technician that she was there on her day off from work, had consumed
                                28 whiskey earlier that day because of her pain, and that the workplace injury occurred eleven days


                                                                                   2
                                           Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 3 of 26




                                 1 earlier.     Nevertheless, the alcohol test was still administered.       Predictably, Bateson failed the
                                 2 breathalyzer test, which detected the presence of alcohol in her system.
                                 3            Later that same day, Renown Urgent Care contacted Bateson’s supervisor at Renown Health,
                                 4 advising her of Bateson’s medical visit, Bateson’s medical modified-duty/work-restrictions, and the
                                 5 fact that Bateson failed the breathalyzer. The supervisor then telephoned Bateson later that same day,
                                 6 August 24, 2018, and suspended her without explanation. Bateson was ordered to return to work on
                                 7 Monday, August 27, 2018, whereupon she was immediately directed to attend a meeting with
                                 8 Renown’s Human Resources Department. During this meeting, Bateson was told she was going to be
                                 9 fired, ostensibly for failing the breathalyzer test administered on August 24, 2018. But Bateson
                                10 explained that the alcohol test was administered eleven (11) days after her workplace injuries occurred,
                                11 on her day off from work, and that the test did not indicate that she was under the influence of alcohol at
                                12 work or when her workplace injuries occurred. She pointed out that the claimed basis for firing her
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 made no sense. In response, Renown Health fired Bateson, saying “sorry, that’s the way it is.”
    Phone 775-853-9455
       Reno, NV 89502




                                14            Bateson alleges that Renown fired her because of her disabilities and also in retaliation for her
                                15 “protected activity” of seeking an accommodation of her disabilities—both when asking for medical
                                16 leave and when seeking to return to work with medical modified-duty/work-restrictions. As well, NRS
                                17 613.333 prohibits employers from discharging or taking other discriminatory action against employees
                                18 for their “lawful use in Nevada of any product”—such as alcohol—“outside the premises of the
                                19 employer during the employee’s nonworking hours, if that use does not adversely affect the employee’s
                                20 ability to perform his or her job or the safety of other employees.” Thus, Renown Health’s proffered
                                21 reason for firing Bateson amounts to a prima facie violation of NRS 613.333. Finally, the temporal
                                22 proximity of Bateson’s firing, after she sought worker’s compensation benefits, creates an inference
                                23 that Renown Health tortiously discharged Bateson in violation of public policy for her having pursued
                                24 workers’ compensation benefits. Bateson seeks monetary, equitable, and injunctive relief, including
                                25 reinstatement.
                                26 / / /
                                27 / / /
                                28 / / /


                                                                                     3
                                        Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 4 of 26




                                 1                                                        II.
                                 2                                        JUISDICTION AND VENUE
                                 3          1.      The federal claims of this case are maintained pursuant to 28 U.S.C. § 1331 (“[t]he
                                 4 district courts shall have original jurisdiction of all civil actions arising under the Constitution, laws, or
                                 5 treaties of the United States”).
                                 6          2.      In particular, this case asserts federal discrimination claims, actionable under § 504 of
                                 7 the Rehabilitation Act, 29 U.S.C. § 701 et seq. and 29 U.S.C. § 794 et seq, including its amendment
                                 8 acts and the Civil Rights Restoration Act of 1987.
                                 9          3.      This Court has supplemental jurisdiction over the state-law claims, for unlawful
                                10 discrimination under NRS 613.333 (discharge of an employee for the lawful use of a product outside
                                11 the premises of the employer) and tortious discharge in violation of public policy (for retaliation based
                                12 on the employee’s pursuit of worker’s compensation benefits), pursuant to 28 U.S.C. § 1367(a) (“the
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 district courts shall have supplemental jurisdiction over all other claims that are so related to claims in
    Phone 775-853-9455
       Reno, NV 89502




                                14 the action within such original jurisdiction that they form part of the same case or controversy under
                                15 Article III of the United States Constitution”).
                                16          4.      Venue is proper in the U.S. District Court situated in Reno, Nevada, under Local Rule
                                17 IA 1-6 and 28 U.S.C. § 1391(b) because this Court is located in the “unofficial Northern Division,”
                                18 embracing the Consolidated Municipality of Carson City, and because:
                                19                  A.      Defendant Renown Health conducted business in Reno, Nevada, at the Monaco
                                20 Ridge Assisted Living Center and at the Renown Urgent Care, where a substantial part of the events or
                                21 omissions giving rise to the claims of the case occurred; and
                                22                  B.      Venue is proper in a judicial district in which a substantial part of the events or
                                23 omissions giving rise to the claims of the case occurred, or where any defendant resides.
                                24                                                        III.
                                25                                                    PARTIES
                                26          5.      At all relevant times herein, Plaintiff DONNA BATESON (“BATESON”) was a citizen
                                27 of the state of Nevada, residing in the city of Reno and county of Washoe, and she was employed by
                                28 Defendant RENOWN HEALTH ex rel. the NDOC, as residential aide, working at the Monaco Ridge


                                                                                      4
                                        Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 5 of 26




                                 1 Assisted Living Center (“Monaco Ridge”), located at 10101 Double R Boulevard, in Reno, Nevada
                                 2 89521, from about June of 2013 to August 24, 2018.
                                 3          6.     At all relevant times herein, Plaintiff RENOWN HEALTH (“RENOWN”) was a
                                 4 domestic nonprofit corporation, authorized to do business in the state of Nevada and actually doing
                                 5 business as a corporation in the state of Nevada, operating medical facilities, health-care facilities, and
                                 6 assisted-living-center facilities. RENOWN owned and operated Monaco Ridge. RENOWN was the
                                 7 employer of BATESON, who served as a as residential aide at Monaco Ridge from about June of 2013
                                 8 to August 24, 2018. At all relevant times herein, when operating its medical facilities, healthcare
                                 9 facilities, and assisted-living-center facilities, RENOWN received, and receives, federal financial
                                10 assistance from U.S. Federal departments or agencies, including by RENOWN’s participation in: CHIP
                                11 and Medicaid programs, Medicare programs, federal grants and loans, and federal agreements,
                                12 arrangements, or other contracts, which have as one of its purposes the provision of federal financial
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 assistance, such that RENOWN is a covered employer, within the meaning of the Rehabilitation Act
    Phone 775-853-9455
       Reno, NV 89502




                                14 and its amendment acts and the Civil Rights Restoration Act of 1987 (collectively, the “RA”).
                                15                                                     IV.
                                16                      GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
                                17          7.     BATESON was employed by RENOWN, working as a residential aide at RENOWN’s
                                18 Monaco Ridge in Reno, Nevada, from about June of 2013 to August 24, 2018, when she was
                                19 terminated by RENOWN.
                                20          8.     On Monday, August 13, 2018, BATESON was injured at work (“Workplace Injuries”)
                                21 in two separate incidents that day, the first occurring at around 7:30 p.m. when trying to help one
                                22 resident walk to his bed, and the second incident occurring at around 10:30 p.m. when lifting and
                                23 placing another resident into his wheelchair.
                                24          9.     Shortly afterward that same day, on August 13, 2018, BATESON wrote a note to her
                                25 supervisor Janelle Davis (“Davis”), informing her that she suffered these Workplace Injuries,
                                26 explaining that she pulled some muscles in her back and lower stomach, and BATESON slipped that
                                27 note under Davis’ office door at the end of her shift that same day, at around 11:00 p.m.
                                28          10.    The next day, Tuesday, August 14, 2018, Davis told BATESON that she received


                                                                                   5
                                        Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 6 of 26




                                 1 BATESON’s note that reported her Workplace Injuries, and Davis requested that BATESON fill out a
                                 2 “C-4” Workers’ Compensation Form for her Workplace Injuries.
                                 3          11.       Later that day, on August 14, 2018, BATESON filled out the “C-4” Worker’s
                                 4 Compensation Form and gave it to Davis at work, and in so doing, BATESON pursued a worker’s
                                 5 compensation claim for her Workplace Injuries.
                                 6          12.       BATESON’s Workplace Injuries were ultimately diagnosed to include bulging and
                                 7 protruding discs and a torn hip socket, for which she received ongoing medical treatment, including
                                 8 physical therapy, a nerve-blocker injection for pain, and ultimately surgery for her hip socket.
                                 9          13.       At all relevant times herein, BATESON had, and has, physical impairments
                                10 (“Impairments”), arising from and relating to her Workplace Injuries, including her bulging and
                                11 protruding discs and her torn hip socket, which substantially limited and limit one or more of her major
                                12 life activities.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13          14.       At all relevant times herein, BATESON, was and is a person with disabilities and
    Phone 775-853-9455
       Reno, NV 89502




                                14 handicaps (collectively, “Disabilities”), within the meaning of the RA, on account of her Impairments,
                                15 including because:
                                16          A.        At all relevant times herein, BATESON’s Disabilities substantially limited one or more
                                17                    of her major life activities.
                                18          B.        At all relevant times herein, BATESON had, and has, a record of such Impairments.
                                19          C.        At all relevant times herein, RENOWN regarded BATESON as having such
                                20                    Impairments.
                                21          15.       At all relevant times herein, Defendants, and each of them, were aware of BATESON’s
                                22 Disabilities.
                                23          16.       Notwithstanding the existence of her Disabilities, at all times relevant herein,
                                24 BATESON was able to perform the essential aspects and functions of her employment, either without
                                25 accommodations, or with reasonable accommodations.
                                26          17.       In the days following the occurrence of her Workplace Injuries, BATESON requested to
                                27 take a couple of days off from work for medical reasons because her Workplace Injuries/Disabilities
                                28 were causing her some immobility and pain, and RENOWN accommodated these requests by allowing


                                                                                      6
                                        Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 7 of 26




                                 1 her to take those shifts off from work.
                                 2          18.    These requests for medical leave amounted to requests for reasonable accommodation
                                 3 under the RA.
                                 4          19.    BATESON’s requests for time off from work because of her Disabilities amounted to
                                 5 “protected activity” under the RA.
                                 6          20.    RENOWN did not personally request of BATESON that she have a drug or alcohol
                                 7 screening performed at any time, in connection with her Workplace Injuries/Disabilities or Worker’s
                                 8 Compensation Claim.
                                 9          21.    BATESON was not scheduled to work at Monaco Ridge on Friday, August 24, 2018,
                                10 which was her scheduled day off from work, and she did not work at Monaco Ridge that day, nor did
                                11 she visit the premises of her employment at Monaco Ridge that day either.
                                12          22.    On August 24, 2018, BATESON was of a legal age to consume intoxicating liquors, see
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 e.g. NRS 202.020 (1), and she consumed an intoxicating liquor, whiskey, in her home.
    Phone 775-853-9455
       Reno, NV 89502




                                14          23.    Later that same day, August 24, 2018—which was eleven days after the Workplace
                                15 Injury occurred—BATESON sought medical treatment at RENOWN’s Urgent Care Center (“Urgent
                                16 Care Center”), located at 1075 N. Hills Boulevard, in Reno, Nevada, as she was still experiencing
                                17 significant pain from her Workplace Injury and Disabilities, which were not resolving on their own,
                                18 and her boyfriend drove her there.
                                19          24.    RENOWN’s Urgent Care Center was not located on the premises of BATESON’s place
                                20 of employment at Monaco Ridge, but it was located about fourteen (14) miles away from Monaco
                                21 Ridge, and, thus, when BATESON visited the Urgent Care Center, she was not on the premises of the
                                22 place of her employment.
                                23          25.    During her medical evaluation at the Urgent Care Center, Physician Assistant – Certified
                                24 (“PAC”) Jamie D. Marriot initially diagnosed BATESON’s Workplace Injuries to include a strain of
                                25 her lumbar region and sciatica of her right side, and PAC Marriot prescribed medication to BATESON
                                26 and also issued medical-work restrictions to BATESON for modified duty at Monaco Ridge, including
                                27 no lifting, pushing, pulling more than ten pounds (10 lbs.) and no walking more than two (2) hours per
                                28 day.


                                                                                  7
                                        Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 8 of 26




                                 1          26.    On August 24, 2018, after BATESON’s medical visit at the Urgent Care Center and
                                 2 before BATESON was suspended or terminated, RENOWN (as the medical provider), including
                                 3 through its Urgent Care Center, caused BATESON’s medical records and medical information,
                                 4 including her Worker’s Compensation Form “C-4” that contained her medical work restrictions for
                                 5 modified duty to be transmitted immediately to RENOWN (as the employer) (including to RENOWN’s
                                 6 employees, officers, and agents), Ruth Golden, BATESON’s supervisor, and/or RENOWN’s Human
                                 7 Resources Department (“HR”).
                                 8          27.    Prior to BATESON’s suspension and termination, RENOWN (including through its
                                 9 employees, officers, and agents) were aware that BATESON had medical work restrictions for
                                10 modified duty relating to her Workplace Injuries and Disabilities, not only because RENOWN was
                                11 both BATESON’s medical care provider and her employer, both of whom handled BATESON’s
                                12 worker’s compensation claim and medical records, but also because the information and medical
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 records, including the Form “C-4,” were provided to RENOWN, by electronic transmission or phone
    Phone 775-853-9455
       Reno, NV 89502




                                14 call on August 24, 2014.
                                15          28.    At all times relevant herein, the provision of BATESON’s medical records and
                                16 information to RENOWN (including through its employees, officers, and agents) ordering BATESON
                                17 to return to work with medical work restrictions for modified duty at Monaco Ridge amounted to a
                                18 request for a reasonable accommodation of BATESON’s Disabilities under the RA, by, or on behalf of,
                                19 BATESON, including because RENOWN Urgent Care (as the medical care provider) informed
                                20 RENOWN (as the employer), that BATESON needed an adjustment or change or work for a reason
                                21 related to a medical condition, see e.g., EEOC Enforcement Guidance: Reasonable Accommodation
                                22 and Undue Hardship Under the Americans with Disabilities Act, EEOC Guidance No. 915.002 (Oct.
                                23 17, 2020), Requesting Reasonable Accommodation, §§ 1-3, and BATESON engaged in “protected
                                24 activity,” within the meaning of the anti-retaliation provisions of the RA, when this request for an
                                25 accommodation was made.
                                26          29.    During the same August 24, 2018 medical visit at the Urgent Care Center, a technician
                                27 at the Urgent Care Center administered a drug/alcohol screening and confirmed that BATESON had
                                28 failed a breathalyzer test, indicating the presence of alcohol in BATESON’s bodily system.


                                                                                 8
                                        Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 9 of 26




                                 1          30.    When her breathalyzer test was being administered, BATESON told the medical care
                                 2 provider who was administering the test, that she was there on her day off from work, had consumed
                                 3 whiskey earlier that day because of her pain, and that the workplace injury for which she was seeking
                                 4 medical treatment occurred eleven days prior to that medical visit.
                                 5          31.    The Urgent Care Center personnel appeared to ignore this explanation and later
                                 6 contacted or caused to be contacted BATESON’s supervisor and/or RENOWN Human Resources
                                 7 Department (“HR”) personnel at RENOWN or Monaco Ridge that same day, August 24, 2018,
                                 8 advising the supervisor and/or HR personnel of BATESON’s medical visit, her medical diagnosis and
                                 9 medical work restrictions for modified duty, and the fact that BATESON failed her breathalyzer test.
                                10          32.    Thereafter, Ruth Golden, BATESON’s supervisor, contacted BATESON that same day,
                                11 on August 24, 2018 and suspended her from work, telling BATESON not to come to work for her next
                                12 shift, then-scheduled for on Sunday, August 26, 2018, and gave no reason for this suspension.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13          33.    RENOWN ordered BATESON to return to work on Monday, August 27, 2018, and to
    Phone 775-853-9455
       Reno, NV 89502




                                14 report directly to RENOWN’s HR, whereupon BATESON met with her supervisor Davis and
                                15 RENOWN HR agent Jared Preace (“Preace”).
                                16          34.    During this meeting BATESON’s Urgent Care medical records, along with her
                                17 drug/alcohol screening paperwork of that same August 24, 2018 medical visit, was on Preace’s desk.
                                18          35.    During this meeting Preace explained to BATESON that she had failed her alcohol
                                19 screening test at the Urgent Care, and BATESON explained that she went to the Urgent Care Center on
                                20 her day off from work to receive medical treatment for her workplace injury that occurred 11 days prior
                                21 to that medical visit.
                                22          36.    Nevertheless, Preace informed BATESON that she was going to be fired for failing the
                                23 breathalyzer test administered on August 24, 2018.
                                24          37.    BATESON reiterated that the alcohol test was administered eleven (11) days after the
                                25 workplace injury, on her day off from work and that she had visited RENOWN Urgent Care for
                                26 medical treatment for those injuries, that she had not consumed alcohol on the day she was injured and
                                27 the test did not indicate as much, and that her being fired would make no sense.
                                28          38.    Jared failed to suspend the termination process or otherwise conduct further inquiry or


                                                                                  9
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 10 of 26




                                 1 reasonable investigation into the question of whether her consumption of alcohol off premises on her
                                 2 day off violated any company policies, but carried out the termination and stated words to the effect,
                                 3 “sorry, that’s the way it is.”
                                 4          39.     As confirmed in BATESON’s personnel record entitled “Notice of Corrective Action,”
                                 5 dated August 27, 2018, RENOWN claims it terminated BATESON, effective August 27, 2018 for the
                                 6 following reasons:
                                 7          1. Work behavior as outlined below:
                                 8          2. X Violation of Policy # HRM.815 Alcohol, Illegal or Controlled
                                               Substances, Contraband Search and Testing, and Drug Diversion
                                 9             Post Mishap Testing a. Employees who have a work-related injury
                                               may be subject to drug testing as outlined in the Workers
                                10             Compensation Program Policy (RENOWN.HRM.760).
                                11          f. Test Results
                                12          2. Positive a. If the test results of the drug/alcohol screen is positive, the
1575 Delucchi Lane, Suite 206




                                            employee will be terminated. Licensed personnel also will be reported
 The Geddes Law Firm, P.C.




                                13          to the appropriate licensing agency where applicable. Testing results
    Phone 775-853-9455
       Reno, NV 89502




                                            will be provided only to the appropriate Human Resources
                                14          representative. The test results may be disclosed to leadership on a
                                            need-to-know basis and to the employee upon request. All test results
                                15          will be reviewed and conﬁrmed by a Medical Review Ofﬁcer (MRO) or
                                            MRO Assistant.
                                16
                                            Previous Coaching/Corrective Action: NA
                                17
                                            Detailed Description:
                                18
                                            On 08/24/2018, you were seen at Renown Health North Hills Urgent
                                19          Care, for a possible work related health condition that required a post-
                                            accident drug and alcohol screen. A positive result was received for
                                20          Alcohol. You were placed on suspension at that time. Due to the
                                            violation of Renown Policy HRM. 815, the decision has been made to
                                21          end your employment with Renown Health effective immediately.
                                22 (Notice of Corrective Action.)
                                23          40.     At all times relevant herein, RENOWN’s Policy Number “RENOWN.HRM.815”
                                24 (effective 8/1/2018) provided, in relevant part:
                                25          5.      Post Mishap Testing
                                26                  a. Employees who have a work-related injury may be subject
                                                       to drug testing as outline in the Workers’ Compensation
                                27                     Program Policy (RENOWN.HRM.760).
                                28


                                                                                     10
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 11 of 26



                                                    b. If, in the opinion of the HR representative, department
                                 1                     leaders or shift coordinator, it appears that the employee is
                                                       not impaired and is able to perform work duties, the
                                 2                     employee will return to work.
                                 3 (RENOWN’s Policy Number “RENOWN.HRM.815, at §5.)
                                 4          41.     RENOWN (as the employer) did not personally request or require BATESON to submit
                                 5 to a drug or alcohol testing, in connection with her Workplace Injuries at any time relevant to the “Post
                                 6 Mishap Testing” policy of RENOWN.HRM.815, §5 or RENOWN’s policy RENOWN.HRM.760.
                                 7          42.     On August 24, 2018, BATESON did not visit the Urgent Care Center for the purpose of
                                 8 being drug or alcohol tested, in connection with her Workplace Injuries, but visited the Urgent Care
                                 9 Center, on her own initiative on her day off from work, to receive medical care for her Workplace
                                10 Injuries/Disabilities.
                                11          43.     The alcohol screening that BATESON received was not a proper or bonafide alcohol
                                12 testing for the purposes outlined in RENOWN’s “Post Mishap Testing” policy of
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 RENOWN.HRM.815, §5 and RENOWN’s policy RENOWN.HRM.760, including because her alcohol
    Phone 775-853-9455
       Reno, NV 89502




                                14 screening occurred on August 24, 2018, which was eleven (11) days after her Workplace Injuries
                                15 occurred on August 13, 2018, and presence of alcohol in BATESON’s bodily system on August 24,
                                16 2018, could not possibly indicate whether alcohol was in her system on the date of the Workplace
                                17 Injuries, eleven (11) days earlier.
                                18          44.     The alcohol screening that BATESON received was not a proper or bonafide alcohol
                                19 testing, for the purposes outlined in RENOWN’s other policies concerning Alcohol, including those
                                20 found elsewhere in RENOWN Policy RENOWN.HRM.815, including because BATESON’s alcohol
                                21 screening occurred on August 24, 2018, which was conducted on BATESON’s day off from work, and
                                22 the screening could not possibly indicate whether BATESON consumed alcohol or was under the
                                23 influence of alcohol at work or on any workday, and because BATESON had consumed alcohol in her
                                24 home on August 24, 2018, which was her day off from work, before seeking medical care as described
                                25 herein, which was her legal right to do.
                                26          45.     At all times relevant herein, RENOWN (including through its employees, officers, and
                                27 agents, including its human resources personnel and management) created, maintained, and/or
                                28 published to third parties, including prospective employers of BATESON—and/or RENOWN intends


                                                                                  11
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 12 of 26




                                 1 to do the same in the future—false and disparaging information and records of BATESON’S
                                 2 employment, which falsely state or falsely imply that BATESON engaged in employee misconduct,
                                 3 and was terminated for the same, relating to her failed alcohol screening described herein, as if she had
                                 4 consumed or been under the influence of alcohol at work, when, in fact, she had not, but had consumed
                                 5 alcohol (whiskey) on her day off from work, outside the premises of the employer during her
                                 6 nonworking hours, where such use did not adversely affect BATESON’s ability to perform her job at
                                 7 RENOWN or the safety of other employees at RENOWN.
                                 8          46.     At all times relevant herein, RENOWN (including through its employees, officers, and
                                 9 agents, including its human resources personnel and management) continue, or will continue, to create,
                                10 maintain, and/or publish to third parties, including prospective employers of BATESON, false and
                                11 disparaging information and records of BATESON’S employment, which falsely state or falsely imply
                                12 that BATESON engaged in employee misconduct, and was terminated for the same, relating to her
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 failed alcohol screening described herein, as if she had consumed or been under the influence of alcohol
    Phone 775-853-9455
       Reno, NV 89502




                                14 at work, when, in fact, she had not, but had consumed alcohol (whiskey) on her day off from work,
                                15 outside the premises of the employer during her nonworking hours, where such use did not adversely
                                16 affect BATESON’s ability to perform her job at RENOWN or the safety of other employees at
                                17 RENOWN, and these records and information should rightly be removed from her personnel file and
                                18 not published to any third party in the future.
                                19          47.     Under Federal Rule of Civil Procedure 8, the claims of this pleading are pleaded
                                20 consistently, inconsistently, and/or alternately, as permitted under the rule, including for claims whose
                                21 legal elements require “but-for” or “determining-factor” causation.
                                22                                                        V.
                                23                                      FIRST CLAIM FOR RELIEF
                                24                                    RA VIOLATIONS:
                                                       UNLAWFUL DISCRIMINATION BASED ON DISABILITIES
                                25
                                                  (Section 504 of the RA, 29 U.S.C. § 701 et seq. and 29 U.S.C. § 794 et seq.
                                26                              and the Civil Rights Restoration Act of 1987)
                                27
                                28          48.     BATESON incorporates by reference all prior allegations of this Complaint, as though


                                                                                     12
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 13 of 26




                                 1 fully set forth herein.
                                 2          49.    At all times relevant here, RENOWN received, and receives federal financial assistance
                                 3 from U.S. Federal departments or agencies, as described herein, such that the RENOWN is a covered
                                 4 employer, within the meaning of the RA.
                                 5          50.    At all times relevant herein, BATESON’s employment at RENOWN exists as part of a
                                 6 program or activity receiving federal financial assistance, within the meaning of § 504 of the RA.
                                 7          51.    At all times relevant herein, BATESON, having her Disabilities described herein, is a
                                 8 person with handicaps/Disabilities, within the meaning of RA.
                                 9          52.    At all times relevant herein, BATESON, could perform the essential functions of her
                                10 job, either with or without a reasonable accommodation from RENOWN.
                                11          53.    At all times relevant herein, RENOWN was on notice than an accommodation of
                                12 BATESON’s Disabilities was required, as described herein.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13          54.    At all times relevant herein, RENOWN engaged in adverse employment actions against
    Phone 775-853-9455
       Reno, NV 89502




                                14 BATESON, as described herein, including by suspending and terminating her, which actions
                                15 impermissibly discriminated against her based on her Disabilities.
                                16          55.    At all times relevant herein, RENOWN intentionally discriminated against BATESON
                                17 when failing to act to accommodate BATESON’s Disabilities, and when terminating and firing her, as
                                18 described herein.
                                19          56.    At all times relevant herein, BATESON was dismissed solely because of her
                                20 Disabilities.
                                21          57.    When RENOWN suspended and fired BATESON, BATESON was subjected to
                                22 intentional discrimination by RENOWN, under any program or activity receiving Federal financial
                                23 assistance, within the meaning of the RA.
                                24          58.    At all times relevant herein, BATESON has been excluded and is continuously being
                                25 excluded from enjoying the terms, conditions, and benefits of her employment, as she was suspended
                                26 and terminated from her employment solely by reason of her handicap/Disabilities, as described herein;
                                27          59.    At all times relevant herein, BATESON was and is otherwise qualified for employment
                                28 at RENOWN, within the meaning of RA, and she could, and she can, perform the essential functions of


                                                                                 13
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 14 of 26




                                 1 her job, either with or without a reasonable accommodation.
                                 2          60.     At all times relevant herein, BATESON suffered intentional discrimination          by
                                 3 RENOWN, including when being suspended and terminated from her employment as described herein,
                                 4 by Defendant, because of her handicap/Disabilities, in violation of the RA.
                                 5          61.     RENOWN’s claimed basis for BATESON’s termination was a pretext to mask
                                 6 RENOWN’s unlawful discrimination under the RA, because of her Disability.
                                 7          62.     The discrimination by RENOWN (including through its employees, officers, and agents)
                                 8 was intentional and was carried out with deliberate indifference to the federally protected rights of
                                 9 BATESON, including the RA.
                                10          63.     At all times relevant herein, RENOWN (including through its employees, officers, and
                                11 agents) had knowledge that a harm to BATESON’s federally protected rights was substantially likely to
                                12 occur, but they failed to act upon that likelihood.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13          64.     At all times relevant herein, RENOWN (including through its employees, officers, and
    Phone 775-853-9455
       Reno, NV 89502




                                14 agents) had knowledge of BATESON’s need for accommodation of her Disabilities, including
                                15 light/modified work duty, without punitive, adverse, or discriminatory effect against BATESON,
                                16 including the adverse action of suspending and terminating her employment, as described herein.
                                17          65.     At all times relevant herein, the discriminatory intent and deliberate indifference of
                                18 RENOWN (including through its employees, officers, and agents) is shown by the following acts and
                                19 omissions of RENOWN:
                                20                  A.     The timing and temporal proximity of RENOWN’s suspension and termination
                                21 of BATESON occurred a mere two weeks after she suffered the Workplace Injuries, giving rise to her
                                22 Disabilities, of which RENOWN was aware;
                                23                  B.     The timing and temporal proximity of RENOWN’s suspension and termination
                                24 of BATESON occurred hours after, and up to three days after, BATESON requested an
                                25 accommodation of her Disabilities, including through the requests for medical leave from work and her
                                26 request for modified work duty/light duty restrictions contained in the medical records issued by
                                27 BATESON’s medical provider, of which modified work duty/light duty restrictions and request for
                                28 accommodation, RENOWN was aware, as both BATESON’s medical care provider and employer;


                                                                                   14
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 15 of 26




                                 1                 C.          RENOWN was not only the employer of BATESON, but it also operated the
                                 2 Urgent Care Center that provided medical treatment to her, and, at all times relevant herein,
                                 3                        i.         RENOWN was aware that BATESON had Disabilities, within the
                                 4 meaning of the RA;
                                 5                       ii.         RENOWN was aware that BATESON required accommodation of her
                                 6 Disabilities, including in the form of modified work restrictions/light duty;
                                 7                      iii.         RENOWN was aware that BATESON engaged in the lawful use of
                                 8 alcohol (whiskey) in her Nevada residence, on her day off from work, outside the premises of her place
                                 9 of employment during her nonworking hours, and that such use did not adversely affect BATESON’s
                                10 ability to perform her job at Monaco Ridge or the safety of other employees at Monaco Ridge;
                                11                      iv.          RENOWN understood that BATESON’s failing the alcohol test did not
                                12 actually violate RENOWN’s policies, as stated in the “Notice of Corrective Action,” dated August 27,
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 2018, and was immaterial to the performance of her job duties at Monaco Ridge, including because she
    Phone 775-853-9455
       Reno, NV 89502




                                14 consumed such alcohol (whiskey) on her day off from work, outside the premises of the employer
                                15 during her nonworking hours, and that such use did not adversely affect BATESON’s ability to perform
                                16 her job at Monaco Ridge or the safety of other employees at Monaco Ridge;
                                17                 D.          RENOWN (including through its employees, officers, and agents, including its
                                18 supervisors and human resource personnel) received special training and education, as well as ongoing
                                19 and continuous education and training, and also legal advice, on employee rights arising from federal
                                20 law, state laws and Nevada common law, including employee rights arising under the RA, NRS
                                21 613.333, and the common law;
                                22                 E.          In spite of their knowledge of the law, and their knowledge of the substantial
                                23 risk of a harm to BATESON’s federally protected rights was substantially likely to occur, in
                                24 suspending her and firing her as described herein, they failed to act upon that likelihood—even after
                                25 BATESON advised RENOWN, when she was being fired, that her consumption of alcohol (whiskey)
                                26 in her Nevada residence, on her day off from work, outside the premises of the place of her
                                27 employment during her nonworking hours, was immaterial to the occurrence of the workplace injury
                                28 (occurring eleven days prior to being tested) and to her job performance and did not constitute proper


                                                                                    15
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 16 of 26




                                 1 grounds for terminating her; and
                                 2                 F.     At the time of her termination, in response, to BATESON’s resistance and
                                 3 criticism of RENOWN’s stated reason for terminating her, RENOWN’s manager and human resource
                                 4 personnel (including Davis and Preace) failed to suspend the process of BATESON’s termination,
                                 5 including to make further inquiry on the matter, but instead continued with the termination process,
                                 6 revealing the wilful and intentional nature of their acts, including when confirming: “sorry, that’s the
                                 7 way it is.”
                                 8          66.    As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                 9 RA, committed against BATESON by RENOWN (including through its employees, officers, and
                                10 agents, including its supervisors and human resource personnel), BATESON has suffered, and
                                11 continues to suffer, damages, economic losses, including lost wages and benefits, back pay, front pay,
                                12 retirement contributions, physical and emotional harm, including mental anguish, inconvenience, and
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 the loss of enjoyment of life, for which she is entitled to compensatory and equitable damages against
    Phone 775-853-9455
       Reno, NV 89502




                                14 RENOWN, in an amount to be proven at trial.
                                15          67.    As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                16 RA, committed against BATESON by RENOWN (including through its employees, officers, and
                                17 agents, including its supervisors and human resource personnel), BATESON is entitled to exemplary
                                18 and punitive damages against RENOWN, which she specifically seeks for this cause of action.
                                19          68.    As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                20 RA, committed against BATESON by RENOWN (including through its employees, officers, and
                                21 agents, including its supervisors and human resource personnel), BATESON has had to retain the
                                22 services of attorneys in this matter, and she, therefore, is entitled to and seeks reimbursement from
                                23 RENOWN, for BATESON’s attorneys’ fees and costs, her expert-witness fees, and her court costs, in
                                24 an amount to be proven at trial.
                                25          69.    As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                26 RA, committed against BATESON by RENOWN (including through its employees, officers, and
                                27 agents, including its supervisors and human resource personnel), BATESON is entitled to, and seeks,
                                28 declaratory relief, in the form of a declaration by this Court, that RENOWN violated BATESON’S


                                                                                 16
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 17 of 26




                                 1 rights by engaging in unlawful discrimination, as alleged herein.
                                 2          70.    As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                 3 RA, committed against BATESON by RENOWN (including through its employees, officers, and
                                 4 agents, including its supervisors and human resource personnel), BATESON is entitled to, and seeks,
                                 5 injunctive relief, in the form of an injunction issued by this Court, that compels RENOWN to give
                                 6 effect to the rights of BATESON, to reinstate her to her full position, with the full privileges of her
                                 7 employment, as if not terminated, as described herein, and to take other appropriate action, including:
                                 8 the removal of all adverse information from her employee file, relevant to the claims of this case.
                                 9                                                     VI.
                                10                                     SECOND CLAIM FOR RELIEF
                                11                                    RA VIOLATIONS:
                                                         UNLAWFUL RETALIATION BASED ON DISABILITIES
                                12
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                (Section 504 of the RA, 29 U.S.C. § 701 et seq. and 29 U.S.C. § 794 et seq.
    Phone 775-853-9455
       Reno, NV 89502




                                                                and the Civil Rights Restoration Act of 1987)
                                14
                                15          71.    BATESON incorporates by reference all prior allegations of this Complaint, as though
                                16 fully set forth herein.
                                17          72.     BATESON engaged in Protected Activity, within the meaning of the anti-retaliation
                                18 provisions of the RA, as described herein, including when:
                                19                 A.        In connection with her Disabilities, BATESON requested to take a couple of
                                20 days off from work for medical reasons because her Disabilities were causing her some immobility and
                                21 pain, as described herein; and
                                22                 B.        BATESON requested modified duty at Monaco Ridge, in connection with her
                                23 medical work restrictions that were ordered by RENOWN PAC Marriot, which request for an
                                24 accommodation of her Disabilities under the RA was made by BATESON, or on BATESON’s behalf
                                25 by her medical care providers at RENOWN Urgent Care, including by the provision of BATESON’s
                                26 medical records and information to RENOWN, of which information RENOWN was aware before it
                                27 suspended and/or terminated BATESON, as described herein. See e.g. EEOC Enforcement Guidance
                                28 No. 915.002,, §§ 1-3.


                                                                                  17
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 18 of 26




                                 1          73.     At all times relevant herein, RENOWN was aware of BATESON’s Protected Activity.
                                 2          74.     BATESON suffered materially adverse actions (“Adverse Actions”) by RENOWN,
                                 3 including when:
                                 4                  A.     It suspended her employment, as described herein;
                                 5                  B.     It terminated her employment, as described herein; and
                                 6                  C.     It created, maintained and maintains on file, published and will continue to
                                 7 publish to third parties, including prospective employers, false and disparaging information and records
                                 8 of her employment, falsely stating or falsely implying that she was terminated for misconduct relating
                                 9 to a failed alcohol screening, in connection with her employment, as if she had been under the influence
                                10 of alcohol at work or consumed alcohol at work, when, in fact, she had not, but had consumed alcohol
                                11 on her day off from work, outside the premises of the employer during her nonworking hours, where
                                12 such use did not adversely affect BATESON’s ability to perform her job at RENOWN or the safety of
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 other employees at RENOWN.
    Phone 775-853-9455
       Reno, NV 89502




                                14          75.     At all times relevant herein, there existed a causal connection between BATESON’s
                                15 Protected Activity and the Adverse Actions taken against her by RENOWN (including through its
                                16 employees, officers, and agents), including the causal connection that can be inferred by the temporal
                                17 proximity of the dates of Protected Activity and Adverse Actions, as described herein.
                                18          76.     These causally connected (“Retaliatory”) Adverse Actions taken against BATESON by
                                19 RENOWN (including through its employees, officers, and agents) were intentional and were carried out
                                20 with deliberate indifference to the federally protected rights of BATESON.
                                21          77.     At all times relevant herein, RENOWN (including through its employees, officers, and
                                22 agents) had knowledge that a harm to BATESON’s federally protected rights was substantially likely to
                                23 occur, but they failed to act upon that likelihood.
                                24          78.     At all times relevant herein, RENOWN (including through its employees, officers, and
                                25 agents) had knowledge of BATESON’s right to remain free from the Retaliatory Adverse Actions
                                26 described herein.
                                27          79.     At all times relevant herein, the discriminatory intent and deliberate indifference of
                                28 RENOWN (including through its employees, officers, and agents) when taking such Retaliatory


                                                                                   18
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 19 of 26




                                 1 Adverse Actions against BATESON is shown by the following acts and omissions of RENOWN:
                                 2                  A.          The timing and temporal proximity of RENOWN’s suspension and termination
                                 3 of BATESON occurred a mere two weeks after BATESON’s Protected Conduct of Seeking an
                                 4 Accommodation for her Workplace Injuries/Disabilities; and
                                 5                  B.          The timing and temporal proximity of RENOWN’s suspension and termination
                                 6 of BATESON occurred on the same day that, and up to three days after, BATESON requested an
                                 7 accommodation of her Disabilities, including through the modified work duty/light duty restrictions
                                 8 issued by BATESON’s medical provider, of which accommodations, RENOWN was aware, as both the
                                 9 medical care provider and employer of BATESON;
                                10                  C.          RENOWN was not only the employer of BATESON, but it also operated the
                                11 Urgent Care Center that provided medical treatment to her, and, at all times relevant herein,
                                12                         i.         RENOWN was aware that BATESON had Disabilities, within the
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 meaning of the RA;
    Phone 775-853-9455
       Reno, NV 89502




                                14                       ii.          RENOWN was aware that BATESON required accommodation of her
                                15 Disabilities, including in the form of modified work restrictions/light duty;
                                16                       iii.         RENOWN was aware that BATESON’s medical visit was being seen for
                                17 a workplace injury eleven (11) days after the Workplace Injury occurred, on her day off from work, and
                                18 in knowing these things;
                                19                       iv.          RENOWN was aware that BATESON engaged in the lawful use of
                                20 alcohol in her Nevada residence, on her day off from work, outside the premises of the employer during
                                21 her nonworking hours, and that such use did not adversely affect BATESON’s ability to perform her
                                22 job at RENOWN or the safety of other employees at RENOWN;
                                23                        v.          RENOWN understood that BATESON’s failing the alcohol test was
                                24 immaterial to her performance of her job duties at RENOWN, including because she consumed such
                                25 alcohol on her day off from work, outside the premises of the employer during her nonworking hours,
                                26 and that such use did not adversely affect BATESON’s ability to perform her job at RENOWN or the
                                27 safety of other employees at RENOWN;
                                28                  D.          RENOWN (including through its employees, officers, and agents, including its


                                                                                     19
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 20 of 26




                                 1 supervisors and human resource personnel) received special training and education, as well as ongoing
                                 2 and continuous education and training, and also legal advice, on employee rights arising from federal
                                 3 law, state laws and Nevada common law, including employee rights arising under the RA and NRS
                                 4 613.333;
                                 5                 E.      In spite of their knowledge of the law, and their knowledge of the substantial
                                 6 risk of a harm to BATESON’s federally protected rights was substantially likely to occur, in
                                 7 suspending her and firing her as described herein, they failed to act upon that likelihood—even after
                                 8 she reminded RENOWN, when she was being fired, that her consumption of alcohol in her Nevada
                                 9 residence, on her day off from work, outside the premises of the employer during her nonworking
                                10 hours, was immaterial to her job performance and did not constitute proper grounds for terminating her;
                                11 and
                                12                 F.     At the time of her termination, in response, to BATESON’s resistance and
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 criticism of RENOWN’s unlawful pretext for terminating her, including BATESON’s explanation or
    Phone 775-853-9455
       Reno, NV 89502




                                14 implication that she had a legal right to consume alcohol in her Nevada residence, on her day off from
                                15 work, outside the premises of the employer during her nonworking hours, and such consumption was
                                16 immaterial to her job performance, RENOWN’s human resource personnel deliberately ignored failed
                                17 to suspend the process of BATESON’s termination, including to make further inquiry on the matter,
                                18 and stating to BATERSON, “sorry, that’s the way it is.”
                                19          80.    As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                20 RA, committed against BATESON by RENOWN (including through its employees, officers, and
                                21 agents, including its supervisors and human resource personnel), BATESON has suffered, and
                                22 continues to suffer, damages, economic losses, including lost wages and benefits, back pay, front pay,
                                23 retirement contributions, physical and emotional harm, including mental anguish, inconvenience, and
                                24 the loss of enjoyment of life, for which she is entitled to compensatory and equitable damages against
                                25 RENOWN, in an amount to be proven at trial.
                                26          81.    As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                27 RA, committed against BATESON by RENOWN (including through its employees, officers, and
                                28 agents, including its supervisors and human resource personnel), BATESON is entitled to exemplary


                                                                                 20
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 21 of 26




                                 1 and punitive damages against RENOWN, which she specifically seeks for this cause of action.
                                 2          82.     As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                 3 RA, committed against BATESON by RENOWN (including through its employees, officers, and
                                 4 agents, including its supervisors and human resource personnel), BATESON has had to retain the
                                 5 services of attorneys in this matter, and she, therefore, is entitled to and seeks reimbursement from
                                 6 RENOWN, for BATESON’s attorneys’ fees and costs, her expert-witness fees, and her court costs, in
                                 7 an amount to be proven at trial.
                                 8          83.     As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                 9 RA, committed against BATESON by RENOWN (including through its employees, officers, and
                                10 agents, including its supervisors and human resource personnel), BATESON is entitled to, and seeks,
                                11 declaratory relief, in the form of a declaration by this Court, that RENOWN violated BATESON’S
                                12 rights by engaging in unlawful discrimination, as alleged herein.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13          84.     As a result of such intentional, unlawful, and discriminatory conduct, violative of the
    Phone 775-853-9455
       Reno, NV 89502




                                14 RA, committed against BATESON by RENOWN (including through its employees, officers, and
                                15 agents, including its supervisors and human resource personnel), BATESON is entitled to, and seeks,
                                16 injunctive relief, in the form of an injunction issued by this Court, that compels RENOWN to give
                                17 effect to the rights of BATESON, to reinstate her to her full position, with the full privileges of her
                                18 employment, as if not terminated, as described herein, and to take other appropriate action, including:
                                19 the removal of all adverse information from her employee file, relevant to the claims of this case.
                                20                                                     VII.
                                21                                      THIRD CLAIM FOR RELIEF
                                22             VIOLATION OF NRS 613.333 – UNLAWFUL EMPLOYMENT PRACTICE
                                23                             (Section 504 of the RA and its Amendments Acts
                                                                 and the Civil Rights Restoration Act of 1987)
                                24
                                25          85.     BATESON incorporates by reference all prior allegations of this Complaint, as though
                                26 fully set forth herein.
                                27          86.     The intoxicating liquor of whiskey is a “product” within the meaning of NRS 613.333.
                                28          87.     On August 24, 2018, when engaging in the act of consuming whiskey in her home on


                                                                                  21
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 22 of 26




                                 1 her day off from work, as described herein, BATESON engaged in the lawful use in Nevada of a
                                 2 product outside the premises of the employer during the employee’s nonworking hours, within the
                                 3 meaning of NRS 613.333.
                                 4          88.     On August 24, 2018, BATESON’s use of this product, whiskey, did not adversely affect
                                 5 BATESON’s ability to perform her job or the safety of other employees at Monaco Ridge, within the
                                 6 meaning of NRS 613.333, including because she did not work that day (as she was not scheduled to
                                 7 work that day), nor did she visit the premises of her employment at Monaco Ridge that day, either.
                                 8          89.     On August 24, 2018, RENOWN suspended BATESON’s employment because she
                                 9 consumed whiskey on August 24, 2018, as described herein.
                                10          90.     On August 27, 2018, RENOWN terminated BATESON’s employment because she
                                11 consumed whiskey on August 24, 2018, as described herein.
                                12          91.     When suspending and terminating BATESON, because she consumed whiskey on
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 August 24, 2018, RENOWN violated NRS 613.333, which prohibits the discharge of, or other
    Phone 775-853-9455
       Reno, NV 89502




                                14 discriminatory action taken against, employees for their lawful use in Nevada of any product outside
                                15 the premises of the employer during the employee’s nonworking hours, if that use does not adversely
                                16 affect the employee’s ability to perform his or her job or the safety of other employees.
                                17          92.     As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                18 NRS 613.333, committed against BATESON by RENOWN (including through its employees, officers,
                                19 and agents, including its supervisors and human resource personnel), BATESON has suffered, and
                                20 continues to suffer lost wages and benefits, for which she is entitled to statutory damages for any wages
                                21 and benefits lost as a result of the violation, as allowed by NRS 613.333(2)(a), against RENOWN, in an
                                22 amount to be proven at trial.
                                23          93.     As a result of such intentional, unlawful, and discriminatory conduct, violative of the
                                24 NRS 613.333, committed against BATESON by RENOWN (including through its employees, officers,
                                25 and agents, including its supervisors and human resource personnel), BATESON is entitled to statutory
                                26 damages equal to the amount of lost wages and benefits, as allowed by NRS 613.333(2)(d), which
                                27 amount is in addition her other losses stated herein.
                                28          94.     As a result of such intentional, unlawful, and discriminatory conduct, violative of NRS


                                                                                  22
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 23 of 26




                                 1 613.333, committed against BATESON by RENOWN (including through its employees, officers, and
                                 2 agents, including its supervisors and human resource personnel), BATESON is entitled to, and seeks,
                                 3 injunctive relief, in the form of an order of reinstatement without loss of position, seniority or benefits,
                                 4 as allowed by NRS 613.333(2)(b), and for other, related injunctive relief, including: the removal of all
                                 5 adverse information from her employee file and a neutral job reference to prospective employees,
                                 6 relevant to the claims of this case.
                                 7          95.     As a result of such intentional, unlawful, and discriminatory conduct, violative of NRS
                                 8 613.333, committed against BATESON by RENOWN (including through its employees, officers, and
                                 9 agents, including its supervisors and human resource personnel), BATESON has had to retain the
                                10 services of attorneys in this matter, and she, therefore, is entitled to and seeks reimbursement from
                                11 RENOWN, for BATESON’s attorneys’ fees and costs, her expert-witness fees, and her court costs, in
                                12 an amount to be proven at trial, as allowed by NRS 613.333(3).
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                                      VIII.
    Phone 775-853-9455
       Reno, NV 89502




                                14                                        FOURTH CLAIM FOR RELIEF
                                15                             Tortious Discharge in Violation of Public Policy |
                                                              Retaliation for Filing Worker’s Compensation Claim
                                16
                                17          96.     BATESON incorporates by reference all prior allegations of this Complaint, as though
                                18 fully set forth herein.
                                19          97.     In Nevada, retaliatory discharge by an employer, in response to an employee seeking
                                20 worker’s compensation benefits, is actionable in tort, as violative of public policy.
                                21          98.     At all relevant times hereto, BATESON pursued worker’s compensation benefits for her
                                22 work-related injuries, prior to her termination, including when:
                                23                  A.       Filing a worker’s compensation claim on August 14, 2018, as described herein;
                                24    and
                                25                  B.       Obtaining medical care for her Workplace Injuries at the Urgent Care Center on
                                26    August 24, 2018, as described herein
                                27          99.     On August 27, 2018, RENOWN retaliated against BATESON for her seeking worker’s
                                28 compensation benefits by terminating her employment, including as evidenced by the temporal


                                                                                   23
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 24 of 26




                                 1 proximity between the dates of BATESON pursuing worker’s compensation benefits and the date of
                                 2 her termination, which temporal proximity was a period of 3 days from her obtaining medical care at
                                 3 the Urgent Care Center and 10 days from she filed her “C-4” claim, which temporal proximity was very
                                 4 close.
                                 5          100.    Accordingly, Defendant RENOWN tortiously discharged BATESON, in violation of
                                 6 public policy causing injury, harm, and damages to BATESON, and Defendant is liable for such
                                 7 tortious discharge.
                                 8          101.    As a direct and proximate result of the intentional, malicious, willful, deliberately
                                 9 indifferent, oppressive, reckless, careless, and/or negligent conduct of Defendant RENOWN, including
                                10 through its employees and agents, as described herein, BATESON incurred, and will continue to incur
                                11 in the future, damages, in an amount to be proven at trial.
                                12          102.    As a direct and proximate result of the intentional, malicious, willful, deliberately
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 indifferent, oppressive, reckless, and/or careless conduct of Defendant RENOWN, as described herein,
    Phone 775-853-9455
       Reno, NV 89502




                                14 BATESON sustained harm and injury including, economic losses, physical injury, mental injury,
                                15 mental anguish, humiliation, embarrassment, emotional distress, inconvenience, pain, suffering, and
                                16 damages, entitling BATESON to compensatory damages, as allowed by law, according to proof at trial.
                                17          103.    As a further direct and proximate result of the intentional, malicious, willful, deliberately
                                18 indifferent, oppressive, reckless, careless, and/or negligent conduct of Defendant RENOWN, as
                                19 described herein, BATESON has had to retain the services of attorneys in this matter, and she,
                                20 therefore, seeks and is entitled to reimbursement for attorney’s fees and costs.
                                21                                                       IX.
                                22                                          PRAYER FOR RELIEF
                                23          WHEREFORE, BATESON prays for judgment against Defendant RENOWN, as follows:
                                24          1.      For equitable relief, including back pay and front pay;
                                25          2.      For general, compensatory damages on all claims, in an amount to be proven at trial;
                                26          3.      For special, compensatory damages on all claims, in an amount to be proven at trial;
                                27          4.      For past and future compensatory damages, including incidental and consequential
                                28                  losses, incurred by reason of Defendant’s acts, omissions, carelessness, negligence,


                                                                                    24
                                     Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 25 of 26




                                 1            deliberate indifference, and other culpable conduct described herein, in an amount to be
                                 2            proven at trial;
                                 3      5.    For exemplary and punitive damages, as allowed by law;
                                 4      6.    For lost wages, lost benefits, an order of reinstatement, damages, and fees and costs on
                                 5            the Third Claim for Relief for Violation of NRS 613.333, as allowed under NRS
                                 6            613.333(2)(a)-(d) and (3);
                                 7      7.    For costs of the suit incurred herein;
                                 8      8.    For attorneys’ fees, costs, and prejudgment interest, as allowed by law;
                                 9      9.    For experts’ fees, costs as allowed by law, in an amount in an amount to be determined
                                10            at trial;
                                11      10.   For Declaratory relief, equitably determined by the Court at trial. Pursuant to 28 U.S.C.
                                12            § 2201, Federal Rule of Civil Procedure 57, 42 U.S.C. §§ 2000e-5, NRS 30.070, NRS
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13            30.100, NRS 613.333, and the Court’s inherent equitable powers, BATESON seeks, and
    Phone 775-853-9455
       Reno, NV 89502




                                14            is entitled to have, declaratory relief awarded in her favor, to declare her rights and
                                15            obligations of Defendant RENOWN, which matters are now in controversy or dispute,
                                16            where such declaratory relief is necessary and proper to the termination of the disputes
                                17            raised herein, including as specifically prayed for below, including declaratory relief
                                18            whereby the Court issues a declaration that Defendant RENOWN unlawfully
                                19            discriminated and retaliated against BATESON, in violation of the RA, and otherwise
                                20            violated BATESON’S rights under federal law and state law, as alleged herein, and
                                21            regarding the rights and obligations of the parties, relating to BATESON’S employment
                                22            and re-employment;
                                23      11.   Based on the foregoing, BATESON has suffered an irreparable injury, and the remedies
                                24            available at law, such as monetary damages, are inadequate to compensate for that
                                25            injury.     This inadequacy is, in part, based on the fact that RENOWN is currently
                                26            publishing false and defamatory information to third parties, including prospective
                                27            employers of BATESON, concerning BATESON’s employment tenure with RENOWN,
                                28            as described herein, which is wrongfully interfering with BATESON’s ability to obtain


                                                                              25
                                       Case 3:20-cv-00289-MMD-CLB Document 1 Filed 05/18/20 Page 26 of 26




                                 1                 employment and otherwise is defaming her. As such BATESON is entitled to injunctive
                                 2                 relief, including an injunction compelling Defendants:
                                 3                 (a)     To remove false, adverse information contained in her personnel files relating to
                                 4                         the claims of this case;
                                 5                 (b)     To provide only a “neutral” job reference concerning BATESON’s tenure at
                                 6                         RENOWN, to all inquiring prospective employers; and
                                 7                 (c)     To reinstate BATESON’s employment at RENOWN, if feasible and appropriate,
                                 8                         with full pay and benefits, as if never terminated.
                                 9          Considering the balance of hardships between Plaintiff and Defendants, a remedy in equity is
                                10 warranted, and the public interest would not be disserved by issuance of such injunctive relief.
                                11 BATESON herein seeks Injunctive relief, equitably determined by the Court at trial;
                                12          12.    For such other relief as the Court may deem just and proper; and
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13          13.    Pursuant to the Federal Rules of Civil Procedure, Rule 38, Plaintiff demands a trial by
    Phone 775-853-9455
       Reno, NV 89502




                                14                 jury on all issues triable by right of a jury.
                                15
                                16 Dated this 18TH day of May 2020.                THE GEDDES LAW FIRM, P.C
                                17
                                18
                                                                                   WILLIAM J. GEDDES, ESQ.
                                19                                                 Nevada Bar Number 6984
                                                                                   The Geddes Law Firm, P.C.
                                20                                                 1575 Delucchi Lane, Suite 206
                                                                                   Reno, Nevada 89502
                                21                                                 (775) 853-9455
                                                                                   Attorneys for Plaintiff Donna Bateson
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                      26
